DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/286070 filed 1/22/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The 62/286070 application has not support for decreasing blinking reflex nor any mention of treating dry eye disease.  Accordingly, claims 15, 19, 31, 33 and 35 are not entitled to the benefit of that application, and earliest effective priority date is the filing of the parent PCT/U2017/014605 on 1/23/2017.

ALLOWED CLAIMS
Claims 15, 19, 31, 33 and 35 are allowed.




REASONS FOR ALLOWANCE
Claim 15 is directed to a method of decreasing blink reflex in a human subject having dry eye disease, the method comprising topically administering to an eye of the human subject a therapeutically effective amount of a composition, thereby decreasing the blink reflex, wherein the composition comprises:
a chemerin fragment consisting of Y-F-P-G-Q-F-A-F-S (SEQ ID NO.: 2) or a chemerin analog consisting of the sequence of Y*-F-L-P-S*-Q-F-A*-Tic-S (SEQ ID NO.: 3), wherein * denotes D amino acids and Tic represents 1,2,3,4-tetrahydroisoquinoline-3-carboxylic acid;
a lipid entity linked to the chemerin fragment or chemerin analog, wherein the lipid entity is selected from the group consisting of a-linolenic acid, y-linolenic acid, palmitic acid, vaccenic acid, oleic acid, and elaidic acid; and
a linker connecting the lipid entity to the chemerin fragment or chemerin analog, wherein the linker comprises polyethylene glycol, KGG, or a combination thereof.
The closest art of record is Doyle et al., previously cited, which although teaching that a claimed stable lipidated chemerin peptide analog demonstrated a marked decrease in inflammation in a rodent model for asthma and neuropathic pain, did not teach or suggest decreasing blink reflex in subjects having dry eye disease.  No other identified prior art reference provided a sufficient rationale for Doyle to extend to what is claimed. The Examiner further notes that the data provided in Figure 1 of Exhibit C of Dr. Kumar’s 3/24/21 Declaration is highly supportive of the claimed subject matter, in that one of the claimed chemerin analogs demonstrated decreased corneal permeability comparable with that of the cyclosporine positive control, increases in corneal permeability being reasonably indicative of increased blinking response.
Shimamuru, Peptides 30 (2009) 1529-1538, teaches a non-lipidated stable chemerin analog having the same sequence as a claimed species, however also does not teach or suggest the claimed method of decreasing blinking reflex.
The 35 USC 103 rejection of claims 15, 17, 22, 29, 30, 31, 33 and 35 over Doyle in view of Cash and Cohen is withdrawn based on Applicant’s arguments and amendments.



EXAMINER’S AMENDMENT
The following amendment was authorized by Applicant Representative Chris Yu, on 8/5/2021, Telephonic Interview Summary attached.

AMENDMENT TO THE TITLE
Replace the Title with the following Title:  -- METHODS OF LOWERING BLINK REFLEX FOR THE TREATMENT OF DRY EYE DISEASE --.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925. The examiner can normally be reached on M-F 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/J. F./
Examiner, Art Unit 1658


/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658